Judgment of the County Court of Queens County convicting defendant of the crime of grand larceny in the first degree, reversed on the law and new trial ordered. The court’s charge that “ Our law doesn’t say that the People in a criminal case must prove the guilt of a defendant beyond all reasonable doubt”, and that part of the charge which instructed the jury that they might find defendant guilty of the crime charged though he had “ in the first instance, obtained possession of or title to such property lawfully provided he subsequently unlawfully withheld or misappropriated such property to his own use or to the use of any person not entitled to the use and benefit of such property ”, were erroneous and affected the defendant’s substantial rights under an indictment charging larceny by false pretenses. This court, having considered the questions of fact, affirms the findings of fact implicit in the verdict of the jury. Appeal from orders dismissed. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.